DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120312320 Humphreys (“Humphreys”) in view of US 20160058150 Yu (“Yu”).
Regarding Claim 1: “A hair treatment device comprising,
a device body;  (See “A main body of the cylinder type hair iron” Humphreys, Paragraph 5 and Figs. 1-2.)
a first sensor arranged in or on the device body, the first sensor adapted for detecting a hair condition parameter;  (“a temperature sensor for measuring the temperature of the heatable element,” Humphreys, Paragraph 13.)
a second sensor arranged in or on the device body, the second sensor adapted for detecting movements and location changes of the device body; and … wherein the electronic circuit device is further configured to determine a spatial position of the device body and/or a speed of the device body based on the received movements and location changes  (“an accelerometer may be used to detect the twirling of the curling iron, starting the test after the curling iron have been twirled several times signaling that the hair was fully wrapped around the barrel of the hair tool.” Humphreys, Paragraph 61.)
an electronic circuit device arranged in or on the device body, … wherein the electronic circuit device is coupled to the first sensor for receiving the detected hair condition parameter and the second sensor for receiving the detected [movements and location changes],  (“a programmable electronic control that controls operational features of the hair tool to implement a method of analyzing the hair lock … is in electrical col1lllltU1ication with at least one button, a thermistor, a microprocessor, at least one liquid crystal display,” Humphreys, Paragraphs 13, 16.)
wherein the electronic circuit device is further configured to control a hair treatment parameter based on the received detected hair condition parameter and/or to dose a hair treatment agent and/or to provide a hair treatment recommendation, and  (“a programmable electronic control that controls operational features of the hair tool to implement a method of analyzing the hair lock” Humphreys, Paragraph 13.)
Humphreys does not teach an example ”a second sensor arranged in or on the device body, the second sensor adapted for detecting movements and location changes of the device body; and … wherein the electronic circuit device is further configured to determine a spatial position of the device body and/or a speed of the device body based on the received movements and location changes” as may be directed to a rotation sensor.
Yu teaches:  “A rotation sensor 208 can be coupled to the motor control switch 206 and can sense an initial direction of rotation of the handle 12 … The rotation sensor 208 can be gyroscopic or any other sensor known to those or ordinary skill to detect rotational movement.”  Yu, Paragraphs 26 and 30.  Note that rotational motion of the handle and the barrel is also related to translational movement of the curling iron along the hair lock.  See Yu, Paragraph 30.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Humphreys to use a “second sensor for detecting movements and location changes of the device body, wherein the electronic circuit device is further configured to determine a spatial position of the device body and/or a speed of the device body based on the received movements and location changes” as taught in Yu, in order to “assists in the curling of the user's hair without the user having to maintain the curling action”.  Yu, Paragraph 29.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 2:  “The hair treatment device according to claim 1, wherein the hair treatment device comprises a straightening iron.”  (“in addition to the hair iron embodiments described herein, other hair styling appliances such as curling irons, crimping irons, spiral irons or wands, curling-iron styling brushes, hot-air styling brushes, hot rollers or other hair-setting tools are also contemplated by the present disclosure.”  Humphreys, Paragraph 11.  Also, “The flat plate type hair iron is advantageous for straightening the hair while the curved surface type is suitable for curling the hair” .”  Humphreys, Paragraph 11.)
Regarding Claim 3:  “The hair treatment device according to claim 1, wherein the electronic circuit device is configured to determine whether the determined speed of the device body meets a predetermined criterion according to a provided speed for applying the hair treatment device.”  (“A high current draw can be an indication that the motor 202 is stuck, likely in the user's hair, and the motor 202 is stopped as a safety precaution” Yu, Paragraph 28.  Also note that “the display 124 can be a rotation speed display 124c to display at least two speed settings” where each display indicates a meeting of a predetermined speed criterion. Yu Paragraph 31.  See the statement of motivation in Claim 1.)
Regarding Claim 4:  “The hair treatment device according to claim 3, wherein the electronic circuit device is configured to deliver a signal depending on whether the determined speed meets the predetermined criterion.”  (“A high current draw can be an indication [signal] that the motor 202 is stuck, likely in the user's hair, and the motor 202 is stopped as a safety precaution” Yu, Paragraph 28.  Also note that “the display 124 can be a rotation speed display 124c to display at least two speed settings.” Yu Paragraph 31.  See the statement of motivation in Claim 1.)
Regarding Claim 5:  “The hair treatment device according to claim 4, wherein the signal comprises an acoustic signal, an optical signal and/or haptic signal.”  (“the display 124 can be an audio-only display, with changes in pitches, tones, rapidity, and/or volume to denote any of the changes noted above. The display 124 can also be vibratory, with changes in frequency and intensity to denote any of the changes noted above. The display 124 can also be any combination of the above, wherein different display "mediums" can be used to denote different settings or the settings for different features as discussed herein.”  Yu, Paragraph 23 and statement of motivation in Claim 1.)
Regarding Claim 6:  “The hair treatment device according to claim 4 wherein the delivery of the signal occurs during application of the hair treatment device.”  (“the display 124 can indicate a number of different settings, or multiple displays 124 can be provided.” Yu, Paragraph 22 and statement of motivation in Claim 1.)
Regarding Claim 7:  “The hair treatment device according to claim 1 wherein the first sensor and the second sensor are arranged sealed in the device body.”  (Note that the preferred arrangement of sensors (temperature or accelerometers) in the handle or behind a heating plate, in a preference to avoid direct contact with hair.  Humphreys, Paragraphs 14 and 31.) 
Regarding Claim 8:  “The hair treatment device according to claim 1 wherein the electronic circuit device comprises a wireless data exchange device.”  (“store or transfer diagnostic data (wired or wirelessly) collected by the hair tool to another storage device or remote database or computer.”  Humphreys, Paragraph 16.)
Regarding Claim 9:  “The hair treatment device according to claim 1, wherein the electronic circuit device is configured to determine, based on the determined spatial position of the device body, which hair regions have already been treated with the hair treatment device.”  (“an accelerometer may be used to detect the twirling of the curling iron, starting the test after the curling iron have been twirled several times signaling that the hair was fully wrapped around the barrel of the hair tool” and thus detects if the all the regions of the hair lock have been wrapped or not.  Humphreys, Paragraph 61.)
Regarding Claim 10:  “The hair treatment device according to claim 1 wherein the second sensor is selected from the group consisting of magnetic field sensors, gyroscopes, acceleration sensors, and mechanical displacement sensors.”  (See an accelerometer and a magnetic sensor in Humphreys, Paragraph 61. Also see “The rotation sensor 208 can be gyroscopic or any other sensor” in Yu, Paragraph 26 and statement of motivation in Claim 1.)
Claim 11, “A hair treatment system,” is rejected for reasons stated in Claim 1, and because prior art teaches:  
“an external data processing device that is adapted to receive from the electronic circuit device the detected hair condition parameter and the detected movements and location changes  (“In a further example embodiment, the hair tool database, lookup tables, and implementing software may be stored remotely to allow the hair tool to transmit data to the remote data base to obtain updated operating instructions (e.g. optimal styling settings) that are sent back to the hair tool.”  Humphreys, Paragraphs 46 and 16.)
 and to perform, based on the detected hair condition parameter, an action from the group of determining the control or regulation of a detected hair treatment parameter, providing a recommendation for a user, determining a dosing for a hair treatment agent, determining a speed at which hair treatment is to be performed, and a combination thereof, wherein the external data processing device is adapted to transmit the determined control or regulation, the recommendation, the dosing, the speed, or a combination thereof to the electronic circuit device.”  (For example, “The exemplary hair tool may also be configured with suitable conventional circuitry, microprocessors, CPUs, and memory to provide or analyze data measured and collected during a styling session for the purpose of providing additional treatment recommendations to the user, such as, for example, the application of a hair care treatment composition” Humphreys, Paragraph 15.  “The hairstyling composition may be manually applied or dispensed from a storage unit within the hair tool”  Humphreys, paragraph 57.)
Regarding Claim 12:  “The hair treatment system according to claim 1 1, further comprising an actuator that is in electrical communication with the electronic circuit device and is adapted to set a temperature of the device body based upon a hair condition parameter received from the electronic circuit device.”  (“an example hair tool embodiment analyzes an individual's hair and then based on that analysis, automatically adjusts the temperature setting of the hair tool” Humphreys, Paragraph 14.)
Regarding Claim 13:  “The hair treatment system according to claim 1 1, further comprising an actuator that is in electrical communication with the electronic circuit device and comprises a dispensing device that is adaptable to dose a hair treatment agent based upon the detected hair condition parameter and/or the detected movements and location changes of the device body.”  (“a hairstyling composition (spray, cream, gel, mousse, etc.) may be applied to the hair prior to or during treatment with the hair tool to allow even better styling of the hair at temperatures below 302° F. The hairstyling composition may be manually applied or dispensed from a storage unit within the hair tool.”  Humphreys, Paragraph 57.)
Regarding Claim 14:  “The hair treatment system according to claim 11, further comprising a display device in electrical communication with the electronic circuit device.”  (“circuit board may be disposed within an arm or handle and is in electrical communication with at least one button, a thermistor, a microprocessor, at least one liquid crystal display,” Humphreys, Paragraph 16.)
Regarding Claim 15:  “The hair treatment system according to claim 1 1, wherein the hair treatment device further comprises a heating device that is interposed between the first sensor and the second sensor in or on the device body.”  (“microprocessor is configured to control the temperature of the heatable elements (e.g., heater plates or cylindrical rod)” Humphreys, Paragraph 16.)
Regarding Claim 16:  “The hair treatment system according to claim 11, wherein the external data processing device is part of a smartphone, electronic or mobile tablet, personal computer, or a cloud-based server.”  (“In a further example embodiment, the hair tool database, lookup tables, and implementing software may be stored remotely to allow the hair tool to transmit data to the remote data base … to devices such as cellular phones and/or computers”  Humphreys, Paragraphs 46 and 48.)
Regarding Claim 17:  “The hair treatment system according to claim 11, wherein the external data processing device comprises a database of product recommendations based on hair condition.”  (“transfer diagnostic data collected by the hair tool to another storage device or remote database. … to devices such as cellular phones and/or computers, which in tum, are configured to present additional personal styling recommendations.”  Humphreys, Paragraph 48.)
Regarding Claim 18:  “The hair treatment system according to claim 11, wherein the first sensor is selected from the group of a near-infrared spectroscope, a hair length sensor, an ultrasonic sensor, a photosensor, a thermal sensor, a spectrometer, and a camera.”  (For example, see a “temperature sensor for measuring the temperature of the heatable element,”  Humphreys, Paragraph 13.)
Regarding Claim 19:  “The hair treatment system according to claim 1 1, wherein the device body comprises a heating device and wherein the external data processing device is adapted to determine the control or regulation of a temperature of the heating device based on the detected hair condition parameter and transmit the determined control or regulation of the temperature of the heating device to the electronic circuit device.”  (“the hair tool database, lookup tables, and implementing software may be stored remotely to allow the hair tool to transmit data to the remote data base to obtain updated operating instructions (e.g. optimal styling settings) that are sent back to the hair tool” Humphreys, Paragraph 46.)
Regarding Claim 20:  “A method for cosmetically treating hair, the method comprising the steps of: receiving a hair condition parameter produced by a sensor of a hair treatment device; and controlling a hair treatment parameter of the hair treatment device based on the hair condition parameter.”  (This claim is rejected for reasons stated for Claim 1, because claim 1 is an example implementation of the method of Claim 20.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483